DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 09 December 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/09/2020 and 07/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 application 16/332611.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the catalyst particles" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites two instances of “a composite conductive material” in line 1 and 8 which leads to indefiniteness since it is unclear whether there is one or two different composite conductive materials since the second instance was not recited with “the” or “said”.
Claims 2-7 are dependent on claim 1 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (NPL – cited in the IDS).
	Claims 1 and 3-5:  Lim discloses a process of producing a composite with a porous carbon black support spherical particle with the steps of the impregnation with a Ni-Fe catalyst within the carbon black pores, heating in an H2/He mixture for 2h, heating with C2H4/H2 gas source at various time profiles such as 10 mins and cooling to ambient temperature (abs, experimental section, pp 1771, Figs 1, 3-5 and 8 with accompanying text).  It is noted that the heat treatment of the resulting nanofibers is met since the instant claims are silent regarding any specific experimental conditions for the heat treatment (e.g. time and temperature) besides the inert atmosphere.
	Claim 2: Lim discloses the pre-oxidation/activation of the surface (pp 1770).
	Claim 6: Lim does not require the removal of the catalytic particles.
	Claim 7: Lim discloses carbon fibers having a fish bone-like texture growing and extending from the carbon black particle (Figs 1, 3-5 and 8 with accompanying text).
Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzeng (NPL attached).
	Claims 1, 3 and 5:  Tzeng discloses a process of producing a carbon fiber fabric composite with the step of supporting a catalyst on a carbon fabric (it is noted that the carbon fabric meets the claimed carbon particle under BRI since the instant claims are silent regarding any shape and/or structural limitations for the particle component), heating in an H2 atmosphere for 1 h, and adding a methane gas source for 1 h to grow the CNF (abs, experimental section, pp 860, Figs 1, 3 and 4 with accompanying text). 
	Claim 2: Tzeng discloses the pre-oxidation/activation of the surface (pp 860).
	Claim 4: Tzeng discloses the growth for 1 h which meets the claimed 15 minutes or less since the limitation merely states that the carbon are grown but does not explicitly indicate that the growth is stopped after 15 mins.
	Claim 6: Tzeng discloses either keeping or removing of the catalytic particles (Table 1).
	Claim 7: Tzeng discloses carbon fibers having a tubular shape and extending from the carbon black particle (Figs 1, 3 and 5 with accompanying text).
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlögl (US20090220767 – cited in the IDS).
	Claims 1-3:  Schlögl discloses a process of making a carbon-carbon composite comprising carbon nanotubes or nanofibers grown from inside a spherical activated carbon support particle and extending from the carbon black particle (abs, ¶72-77, Figs 5 and 6 and examples).  In particular, Schlögl discloses the steps of the steps of a) impregnating the activated carbon with a metal-containing catalyst material, said metal being capable of catalysing the oxidation of carbon and the formation of nanosize carbon structures, b) calcining the impregnated activated carbon under oxidative conditions, c) optionally newly impregnating the activated carbon obtained with said catalyst material and calcining the newly impregnated activated carbon under oxidative conditions, d) reducing and optionally activating the catalyst material in a H2/inert gas atmosphere under heat, e) growing nanosize carbon structures on the activated carbon in a gas atmosphere comprising a carbon-containing gas by means of a CVD method, and f) optionally subjecting the carbon-carbon composite obtained thereby to a surface modification” (Section 2.1 et seq., examples and claim 11).
	Claim 4: Schlögl discloses the growth for 30 mins (¶170 and examples) which meets the claimed 15 minutes or less since the limitation merely states that the carbon are grown but does not explicitly indicate that the growth is stopped after 15 mins.
	Claim 5 and 7: Schlögl discloses various carbon gas sources such as ethylene and tubular shapes (examples 3-5).
	Claim 6: Schlögl does not require the removal of the catalytic particles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are under 35 U.S.C. 103 as being unpatentable over Nat Inst Mat Sc (JP2016088763 – cited in the IDS).
	Claims 1, 3, 5 and 7:  Nat Inst Mat Sc discloses a process of making a composite by seeding catalyst particles on the porous surface of support carbon spherical particle by supporting a catalyst on the surface of Vulcan XC-72R carbon black, heating in a mixture of helium, hydrogen and ethylene gas to grow CNF (abs, Fig 1 with accompanying text, ¶14-17 and examples). Nat Inst Mat Sc discloses the claimed process except for the heating feature being in one step instead of the claimed two heating steps. However, it would have been well within purview of a skilled artisan to separate the singular step of Nat Inst Mat Sc into two steps (see Tzeng, Lim and/or Schlögl). In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes, see Ex parte Rubin, 128 USPQ 440 (Bd of App 1959).
	Claim 2:  Nat Inst Mat Sc discloses the oxygen removal thus indicating a previous oxidation step (¶15).
	Claim 6: Nat Inst Mat Sc does not require the catalyst removal.  
	Claim 7: Nat Inst Mat Sc discloses 10 minutes synthesis (¶16).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim discloses a process of seeding catalyst particles inside the pores of activated carbon particles and growing metallic fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764